Exhibit 10.1          

PLACEMENT AGENCY AGREEMENT

 

March 2, 2012

 

CONFIDENTIAL

 

Sunrise Securities Corp.

600 Lexington Avenue, 23rd Floor

New York, NY 10022

 

Ladies and Gentlemen:

 

LiqTech International, Inc., a Nevada corporation (the “Company”), proposes to
issue and sell registered securities of the Company, consisting of up to
8,333,333 shares of Common Stock (the “Shares” or the “Securities”). “Common
Stock” means the Company’s common stock, $0.001 par value per share.

 

Subject to the terms of this Placement Agency Agreement (the “Agreement”),
Sunrise Securities Corp. (“Sunrise” or the “Placement Agent”) shall serve as the
exclusive placement agent for the Company, on a “best efforts” basis, in
connection with the proposed offering of the Securities (the “Placement”). The
terms of such Placement shall be mutually agreed upon by the Company and the
purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and nothing
herein constitutes that the Placement Agent would have the power or authority to
bind the Company or any Purchaser or creates an obligation for the Company to
issue any Securities or complete the Placement. This Agreement and the documents
executed and delivered by the Company to the Purchasers in connection with the
Placement shall be collectively referred to herein as the “Transaction
Documents.”

 

The Company expressly acknowledges and agrees that the Placement Agent’s
obligations hereunder are on a best efforts basis only and that the execution of
this Agreement does not constitute a commitment by the Placement Agent to
purchase any of the Securities and does not ensure the successful placement of
the Securities or any portion thereof, or the success of the Placement Agent
with respect to securing any other financing on behalf of the Company. The
Placement Agent shall have no authority to bind the Company with respect to any
prospective offer to purchase Securities and the Company shall have the sole
right to accept offers to purchase Securities and may reject any such offer, in
whole or in part.

 

The Company acknowledges that Sunrise may rely on other broker-dealers who are
members of the Financial Investment Regulatory Authority to participate in
placing a portion of the Placement provided that such other broker-dealers
(including any co-placement) are acceptable to the Company and Sunrise and that
the Company and Sunrise consent to such participation in advance and in writing.

 

Section 1. Compensation and Other Fees. As compensation for the services
provided by the Placement Agent hereunder, the Company agrees to pay to the
Placement Agent:

 

(i) 7.00% times the aggregate gross proceeds raised in the Placement; and

 

(ii) warrants, exercisable for a period of five years from the effective date of
the registration statement, which shall entitle the Placement Agent to purchase
a number of shares of Common Stock equal to an aggregate of 5% of the shares of
Common Stock sold by the Placement Agent in the Placement. The warrants will
have an exercise price equal to 125% of the offering price of the shares sold in
the Placement.

 

The warrants will be subject to a lock-up restriction for 180 days pursuant to
FINRA Rule 5110(g). The warrants shall be sold to the Placement Agent for $100.

 

Section 2. Registration Statement and Prospectus. The Company represents and
warrants to, and agrees with, the Placement Agent that:

 

 

 

 

(a) The Company has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a registration statement, on Form S-1
(Registration File No. 333-178837) (the "Registration Statement"), under the
Securities Act of 1933, as amended (the “Securities Act”), which became
effective on February 13, 2012, for the registration under the Securities Act of
the Shares. “Preliminary Prospectus” refers to any preliminary prospectus
related to the Registration Statement, including any prospectus that is included
in the Registration Statement immediately prior to the effectiveness of the
Registration Statement. The form of the final prospectus dated the effective
date of the Registration Statement (or, if applicable, the form of final
prospectus containing information permitted to be omitted at the time of
effectiveness by Rule 430A of the Securities Act filed with the Commission
pursuant to Rule 424 of the Securities Act), is hereinafter called the
“Prospectus.” For purposes of this Agreement, “Time of Sale”, as used in the
Act, means 9:00 a.m., New York City time, on the date of this Agreement. Prior
to the Time of Sale, the Company prepared a Preliminary Prospectus, dated
February 13, 2012, and a supplement to such Preliminary Prospectus, dated
February 29, 2012, for distribution by the Placement Agent (collectively, the
“Statutory Prospectus”).

 

Any reference in this Agreement to the Registration Statement shall be deemed to
refer to and include the appendixes to the Registration Statement and the
documents incorporated by reference therein (the “Incorporated Documents”)
including those which were filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or before the date of this Agreement. Any
reference in this Agreement to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement deemed to be incorporated therein by reference. All references in this
Agreement to financial statements and schedules and other information which is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement.

 

No stop order suspending the effectiveness of the Registration Statement has
been issued, and no proceeding for any such purpose is pending or has been
initiated or, to the Company’s knowledge, is threatened by the Commission. For
purposes of this Agreement, the term “knowledge” as used in this Agreement with
respect to the Company shall mean actual knowledge of the Company’s officers and
directors after due and reasonable inquiry.

 

(b) The Registration Statement (and any further documents to be filed with the
Commission in connection with the Placement) contains or will contain, as
applicable, all exhibits and schedules as required by the Securities Act and the
rules and regulations of the Commission promulgated thereunder (the “Rules and
Regulations”). The Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the applicable Rules and Regulations and did not and, as
amended or supplemented, if applicable, will not, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. As of its
date, the Closing Date (as defined in Section 4), the Prospectus (together with
any supplement thereto) did not and will not include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. At the Time of Sale, the Statutory Prospectus did not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. No post-effective amendment to the
Registration Statement reflecting any facts or events arising after the date
thereof which represent, individually or in the aggregate, a fundamental change
in the information set forth therein is required to be filed with the
Commission. There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. There are no contracts or other documents required to be
described in the Registration Statement, or to be filed as exhibits or schedules
to the Registration Statement, which have not been described or filed as
required.

 

(c) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the Registration Statement.

 

(d) All statistical or market-related data included in the Statutory Prospectus
and the Prospectus are based on or derived from sources that the Company
reasonably believes to be reliable and accurate, and, to the extent necessary,
the Company has obtained the written consent to the use of such data from such
sources.

 

2

 

 

(e) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
any Preliminary Prospectus and the Prospectus, as amended or supplemented, in
such quantities and at such places as the Placement Agent reasonably requests.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Securities other than the
Registration Statement, the Preliminary Prospectus or the Prospectus and any
other materials permitted by the Securities Act.

 

Section 3. Representations Warranties and Certain Agreements. The Company
represents and warrants to, and agrees with, the Placement Agent that:

 

(a) Organization and Qualification. All of the direct and indirect “significant
subsidiaries” (as defined in Rule 1-02(w) of Regulation S-X) (individually, a
“Subsidiary”) of the Company are set forth in Exhibit 21.1 of the Registration
Statement. Except as set forth in the Preliminary Prospectus and the Prospectus,
the Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any “Liens” (which for
purposes of this Agreement shall mean a lien, charge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction,
other than restrictions imposed by applicable securities laws). All the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. The Company and each of the Subsidiaries
is an entity validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and, to the Company’s
knowledge, no “Proceeding” (which for purposes of this Agreement shall mean any
action, claim, suit, investigation or proceeding (including, without limitation,
an investigation or partial proceeding, such as a deposition), whether commenced
or threatened) has been instituted in any such jurisdiction revoking, limiting
or curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into each of the Transaction Documents, to consummate the
transactions contemplated hereby and thereby, and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its shareholders in connection therewith
other than in connection with the Required Approvals (as defined in Section 3(d)
below). Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, or (iii) as
enforceability of any indemnification or contribution provision may be limited
under the foreign, federal and state securities laws.

 

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not have or reasonably be expected to result in a Material Adverse
Effect.

 

3

 

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind)) in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than such filings as are required to be made under applicable
federal and state securities laws, and rules and regulations promulgated by
FINRA (collectively, the “Required Approvals”), all of which will be made in a
timely manner to the extent such filings are required or desirable to be made by
the Company, with the exception of filings with FINRA, which the parties have
agreed will be made by Sunrise.

 

(e) Issuance of the Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to the Transaction Documents. The issuance by the Company of
the Securities has been registered under the Securities Act and all of such
shares are freely transferable and tradable by the Purchasers without
restriction (other than any restrictions arising solely from an act or omission
of a Purchaser). The Securities are being issued pursuant to the Registration
Statement and the issuance of the Securities has been registered by the Company
under the Securities Act. The Registration Statement was declared effective on
February 13, 2012 and is available for the issuance of the Securities thereunder
and the Company has not received any notice that the Commission has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The Purchasers will have good and marketable
title to the Shares upon receipt of such Shares, and such securities will be
freely tradable on the “Trading Market” (which, for purposes of this Agreement
shall mean the Over-the-Counter Bulletin Board).

 

(f) Capitalization. The capitalization of the Company is as set forth in the
“Actual” column in the table contained in the heading “Capitalization” in the
Statutory Prospectus and the Prospectus. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed in the Statutory Prospectus and the Prospectus or pursuant
to equity compensation plans or agreements filed as exhibits to the Registration
Statement, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock. The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers and Sunrise) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any shareholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no shareholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s shareholders.

 

4

 

 

(g) SEC Reports; Financial Statements. From and after the date on which the
Company initially filed its “Form 10 information” (as defined in Rule 144 of the
Securities Act), the Company has complied in all material respects with
requirements to file reports, schedules, forms, statements and other documents
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). From and after the date on which the Company
initially filed its “Form 10 information”, the Company has filed on a timely
basis, or has received a valid extension of such time of filing and has filed
any such reports prior to the expiration of any such extension, all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof. As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(h) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included in the Statutory
Prospectus and the Prospectus, except as specifically disclosed in the Statutory
Prospectus and the Prospectus (including in any interim financial information
included in the Statutory Prospectus and the Prospectus), (i) there has been no
event, occurrence or development that has had or that would reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock. Except for the issuance of the Securities contemplated by this Agreement,
no event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed prior to the date that this representation is
made.

 

(i) Litigation. Except as disclosed in the Statutory Prospectus and the
Prospectus, there is no action, suit, inquiry, notice of violation, Proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities, or (ii)
would reasonably be expected to result in a Material Adverse Effect. Except as
disclosed to the Placement Agent in writing, neither the Company nor any
Subsidiary, nor, to the Company’s knowledge, any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or, to the Company’s knowledge, any director or officer of the
Company. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

5

 

 

(j) Employment and Labor Relations. No executive officer, to the knowledge of
the Company, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and, to the Company’s knowledge, the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No material labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company which would reasonably be expected to result
in a Material Adverse Effect.

 

(k) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of, or has received any notice of violation relating to, any statute,
rule or regulation of any governmental authority, in each case which would
reasonably be expected to result in a Material Adverse Effect.

 

(l) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit, except where such potential revocation or
modification would not reasonably be expected to result in a Material Adverse
Effect.

 

(m) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
as set forth in the Statutory Prospectus and the Prosepctus and except for Liens
created under license or collaboration agreements relating to the Company’s
products or Intellectual Property Rights and Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance with the provisions thereof, except where such
non-compliance would not have a Material Adverse Effect.

 

(n) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the
Statutory Prospectus and the Prospectus (collectively, the “Intellectual
Property Rights”). To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of the Company which would
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Company, none of the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(o) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage in an amount prudent and customary in the businesses
in which the Company and the Subsidiaries are engaged. Neither the Company nor
any Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

6

 

 

(p) Transactions With Officers. Except as set forth in the Statutory Prospectus
and the Prospectus, none of the officers or directors of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000, other than for (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
but not limited to stock option agreements under any stock option or other
equity incentive plan of the Company.

 

(q) Internal Accounting Controls; Sarbanes-Oxley; Disclosure Controls. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

The Company is in material compliance with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it as of the date of this Agreement. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure.

 

(r) Certain Fees. Except as otherwise provided in this Agreement or as set forth
in Statutory Prospectus and the Prospectus, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents, and there are no other arrangements, agreements, understandings,
payments or issuances with respect to the Company that may affect the Placement
Agent’s compensation, as determined by FINRA. The Company has not made any
direct or indirect payments (in cash, securities or otherwise) to (i) any
person, as a finder’s fee, investing fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member. The Purchasers shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section 3(r) that may be due in connection with the
transactions contemplated by the Transaction Documents. Other than Sunrise, no
person has the right to act as a placement agent, underwriter or as a financial
advisor in connection with the sale of the Securities contemplated hereby.

 

(s) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(t) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.

 

(u) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

7

 

 

(v) Foreign Corrupt Practices; OFAC. Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

Neither the Company nor any of its Subsidiaries nor, to the Company’s knowledge,
any director, officer, employee, representative, agent or affiliate of the
Company or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the Placement contemplated hereby, or lend, contribute or otherwise
make available such proceeds to any person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(w) Accountants. The Company’s accountants are Gregory & Associates, LLC,
independent registered public accountants. To the knowledge of the Company, such
accountants are a registered public accounting firm as required by the
Securities Act.

 

(x) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities or (iii) paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Company other than, in the case of clauses (ii) and (iii),
services under this Agreement.

 

(y) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater shareholder of the Company. The Company will advise
Sunrise and its counsel if it becomes aware that any officer, director or
shareholder of the Company or its subsidiaries is or becomes an affiliate or
associated person of a FINRA member participating in the Placement.

 

(z) Business Relationships. No supplier, customer, distributor or sales agent of
the Company has notified the Company that it intends to discontinue or decrease
the rate of business done with the Company, except where such decrease is not
reasonably likely to result in a Material Adverse Effect or has been set forth
in the SEC Reports.

 

(aa) Other Filings with the Commission. The Company shall have prepared and
filed with the Commission a Current Report on Form 8-K with respect to the
Placement, including as an exhibit thereto this Agreement, within the timeframe
required for the filing of such form by the Commission.

 

Section 4. Closing and Settlement. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Securities shall be made
at one or more closings (each a “Closing” and the date on which each Closing
occurs, a “Closing Date”) at the offices of Sunrise Securities Corp. (or at such
other place as shall be agreed upon by Sunrise and the Company), the first such
Closing to take place at 10:00 a.m., New York City time, on March 7, 2012
(unless another time shall be agreed to by Sunrise and the Company). On each
Closing, (i) the Company will deliver, or cause to be delivered, to the
Placement Agent by authorizing the release of the Shares to the Purchasers via
DWAC delivery prior to the release of payment for such Shares, and (ii) each
Purchaser will deliver, or cause to be delivered, to the Company, the aggregate
purchase price for the Shares no later than one business day after receipt of
the Purchaser’s Shares.

 

8

 

 

Section 5. Restriction on Issuances. The Company hereby agrees that, without the
prior written consent of the Placement Agent, it will not, during the period
ending 180 days after the date hereof (“Lock-Up Period”), (i) offer, pledge,
issue, sell, contract to sell, purchase, contract to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock; or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise; or (iii) file any registration statement with the Commission
relating to the offering of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock. The
restrictions contained in the preceding sentence shall not apply to (1) the
Securities to be sold hereunder, (2) the issuance of Common Stock upon the
exercise of options or warrants disclosed as outstanding (or to be outstanding
in connection with the Placement) in the Preliminary Prospectus and the
Prospectus, (3) the issuance of Common Stock, stock options, stock appreciation
rights, restricted stock units, or other forms of equity compensation as bona
fide compensation to the Company’s officers, directors, employees, consultants
or agents under the Company’s equity incentive plans or employee stock purchase
plan, under any agreements that the Company may have with such persons, or as
may be determined by the Compensation Committee of the Board of Directors, (4)
the filing of a registration statement or amendment to a registration statement
on Form S-8, or (5) the issuance of shares of Common Stock in connection with
any strategic investment or alliance, joint venture or corporate partnership
arrangement that may be entered into by the Company that is valued at $10
million or more. Notwithstanding the foregoing, if (x) the Company issues an
earnings release or material news, or a material event relating to the Company
occurs, during the last 17 days of the Lock-Up Period, or (y) prior to the
expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
Lock-Up Period, the restrictions imposed by this clause shall continue to apply
until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event,
unless the Placement Agent waives such extension in writing. The Company’s
officers, directors or, to the knowledge of the Company, any five percent (5%)
or greater shareholder of the Company shall each sign a Lock-Up Agreement in the
form of Addendum A.

 

Section 6. Indemnification. The Company agrees to the indemnification and other
agreements set forth in the indemnification provisions attached hereto as
Addendum B (“Indemnification Provisions”), the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

Section 7. Engagement Term. Unless terminated pursuant to Section 14, the
Placement Agent’s engagement hereunder will be for the period of ten (10) days
or, if longer, until the occurrence of a closing of a sale of the Securities
under one or more subscription agreements entered into by the Company and one or
more Purchasers during such ten (10)-day term. Notwithstanding anything to the
contrary contained herein, the provisions concerning confidentiality,
indemnification, contribution and the Company’s obligations to reimburse
expenses contained herein and the Company’s obligations contained in the
Indemnification Provisions will survive any expiration or termination of this
Agreement.

 

Section 8. Placement Agent Information. The Company agrees that any information
or advice rendered by the Placement Agent in connection with this engagement is
for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

 

Section 9. No Fiduciary Relationship. The Company acknowledges and agrees that:
(a) Sunrise has been retained solely to act as placement agent in connection
with the sale of the Securities and that no fiduciary, advisory or agency
relationship between the Company and Sunrise has been created in respect of any
of the transactions contemplated by this Agreement, irrespective of whether
Sunrise has advised or is advising the Company on other matters; (b) the price
and other terms of the Securities set forth in this Agreement were established
by Sunrise and the Purchasers following discussions and arms-length negotiations
and the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that Sunrise and its affiliates are engaged
in a broad range of transactions that may involve interests that differ from
those of the Company and that Sunrise has no obligation to disclose such
interest and transactions to the Company by virtue of any fiduciary, advisory or
agency relationship; (d) it has been advised that Sunrise is acting, in respect
of the transactions contemplated by this Agreement, solely for the benefit of
Sunrise, and not on behalf of the Company.

 

Section 10. No Limitations. Nothing in this Agreement shall be construed to
limit the ability of Sunrise or its affiliates to (a) trade in the Company’s or
any other company’s securities or publish research on the Company or any other
company, subject to applicable law, or (b) pursue or engage in investment
banking, financial advisory or other business relationships with entities that
may be engaged in or contemplate engaging in, or acquiring or disposing of,
businesses that are similar to or competitive with the business of the Company.

 

9

 

 

Section 11. Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns and, solely in respect of Section 6 to this Agreement,
the Indemnified Persons (as defined in Addendum B) pursuant to Section 6. In
addition, the investors who purchase Securities pursuant to the subscription
agreements shall be entitled to rely on the representations, warranties,
covenants and agreements of the Company contained in this Agreement and shall be
third party beneficiaries thereof. Except as indicated above, nothing in this
Agreement is intended or shall be construed to give to any other person, firm or
corporation any legal or equitable remedy or claim under or in respect of this
Agreement or any provision herein contained.

 

Section 12. Conditions to Closing. The obligations of the Placement Agent and
the Purchasers, and the closing of the sale of the Securities contemplated
hereby are subject to the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date, as though made on and as of
the Closing Date, except for representations and warranties that speak as of a
specific date which shall be true and correct in all material respects as of
such date.

 

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the closing of the Placement.

 

(c) No FINRA Objection. FINRA shall have raised no objection to the fairness and
reasonableness of the placement agency terms and arrangements.

 

(d) Contents of Statutory Prospectus and Prospectus. The Placement Agent shall
not have discovered and disclosed to the Company on or prior to the Closing Date
that the Statutory Prospectus and the Prospectus or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(e) Authorizations. All corporate proceedings and other legal matters incident
to the authorization, form, execution, delivery and validity of each of this
Agreement, the Securities, the Registration Statement and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 

(f) Opinion of Counsel to the Company. The Placement Agent shall have received
from counsel to the Company such counsel’s written opinion, addressed to the
Placement Agent and dated as of the Closing Date, in form and substance
reasonably satisfactory to the Placement Agent.

 

(g) Letter from Auditors. The Placement Agent shall have received a letter from
Gregory & Associates, LLC on the date hereof and on the applicable Closing Date
addressed to the Placement Agent, confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualifications of accountants under
Rule 2-01 of Regulation S X of the Commission, and confirming, as of the date of
each such letter, the conclusions and findings of said firm with respect to the
financial information, including any financial information contained in reports
filed by the Company with the Commission pursuant to the reporting requirements
of the Exchange Act, and other matters required by the Placement Agent.

 

10

 

 

(h) Absence of Material Change. Neither the Company nor any of its Subsidiaries
shall have sustained since the date of the latest audited financial statements
included in the Statutory Prospectus and the Prospectus, (i) any material loss
or interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Statutory Prospectus and the Prospectus, and (ii) since
such date there shall not have been any material change in the capital stock or
material increase in the long-term debt of the Company or any of its
Subsidiaries or any material change, or any development involving a prospective
material change, in or affecting the business, general affairs, management,
financial position, shareholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as included in, or contemplated
by, the Statutory Prospectus and the Prospectus, the effect of which, in any
such case described in clause (i) or (ii), is, in the judgment of the Placement
Agent, so material and adverse as to make it impracticable or inadvisable to
proceed with the sale or delivery of the Securities on the terms and in the
manner contemplated by the Registration Statement.

 

(i) Continued Registration; Listing on Trading Market. The Common Stock is
registered under the Exchange Act and, as of the Closing Date, the Shares shall
be quoted and authorized for trading on the Company’s Trading Market, and
satisfactory evidence of such actions shall have been provided to the Placement
Agent. The Company shall have taken no action designed to, or likely to have the
effect of terminating the registration of the Common Stock under the Exchange
Act or suspending from trading the Common Stock from the Company’s Trading
Market, nor has the Company received any information suggesting that the
Commission or the Company’s Trading Market is contemplating terminating such
registration or listing.

 

(j) Absence of Certain Events. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred any of the following: (i) trading in
securities generally on any Trading Market or in the over-the-counter market, or
trading in any securities of the Company on any Trading Market or in the
over-the-counter market, shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities in which it is not currently engaged, the subject of an act of
terrorism, there shall have been an escalation in hostilities involving the
United States, or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the sole judgment of the Placement Agent,
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Registration
Statement.

 

(k) Prevention of Issuance. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or result in a Material Adverse Effect; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Securities or result in
Material Adverse Effect.

 

(l) [RESERVED].

 

(m) Subscription Agreements. The Company shall have entered into subscription
agreements with each of the Purchasers and such agreements shall be in full
force and effect on the Closing Date.

 

(n) Officers’ Certificate. On the Closing Date, there shall have been furnished
to the Placement Agent, a certificate, dated such Closing Date and addressed to
the Placement Agent, signed by the principal executive officer and by the
principal financial and accounting officer of the Company, certifying to the
fulfillment of the conditions specified in Section 12(a), (b), (e) and (h)
(other than, in respect clause (h), the judgment of the Placement Agent). Any
certificate signed by any officer of the Company shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

 

(o) Secretary’s Certificate. On the Closing Date, the Company shall have
furnished to the Placement Agent a certificate of the Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (i) certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, (ii) certifying the current versions of the
articles of incorporation, as amended and by-laws, as amended, of the Company
and (iii) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.

 

11

 

 

(p) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

Section 13. Notices. All notices or other communications required or permitted
to be provided hereunder shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed e-mail, telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. The
address for such notices and communications shall be as set forth on the
signature pages hereto or at such other address as such recipient has designated
by two days advance written notice to the other parties hereto.

 

Section 14. Termination of this Agreement.

 

(a) The Placement Agent shall have the right to terminate this Agreement (and
the obligations of the Purchasers under subscription agreements entered into
with the Company) by giving notice as hereinafter specified at any time at or
prior to the Closing Date, without liability on the part of the Placement Agent
to the Company, if (i) prior to delivery and payment for the Securities (A)
trading in securities generally shall have been suspended on or by any Trading
Market, (B) trading in the Common Stock of the Company shall have been suspended
on any exchange, in the over-the-counter market or by the Commission, (C) a
general moratorium on commercial banking activities shall have been declared by
federal or state authorities or a material disruption shall have occurred in
commercial banking or securities settlement or clearance services in the United
States, (D) there shall have occurred any outbreak or material escalation of
hostilities or acts of terrorism involving the United States or there shall have
been a declaration by the United States of a national emergency or war, (E)
there shall have occurred any other calamity or crisis or any material change in
general economic, political or financial conditions in the United States or
elsewhere, if the effect of any such event specified in clause (D) or (E), in
the judgment of the Placement Agent, is material and adverse and makes it
impractical or inadvisable to proceed with the completion of the sale of and
payment for the Securities on the Closing Date on the terms and in the manner
contemplated by this Agreement, the Statutory Prospectus and the Prospectus,
(ii) since the time of execution of this Agreement, there has been any Material
Adverse Change or the Company or any Subsidiary shall have sustained a loss or
interference with its business by strike, fire, flood, earthquake, accident or
other calamity, whether or not covered by insurance, in each case which is not
described in the Statutory Prospectus and the Prospectus, and is of such
character that in the judgment of the Placement Agent would, individually or in
the aggregate, result in a Material Adverse Change and which would, in the
judgment of the Placement Agent, make it impracticable or inadvisable to proceed
with the offering or the delivery of the Securities on the terms and in the
manner contemplated in this Agreement, the Statutory Prospectus and the
Prospectus, (iii) the Company shall have failed, refused or been unable to
comply with the terms or perform any agreement or obligation of this Agreement
or any subscription agreement entered into with Purchasers, other than by reason
of a default by the Placement Agent, or (iv) any condition of the Placement
Agent’s obligations hereunder is not fulfilled. Any such termination shall be
without liability of any party to any other party, except that the Company will
reimburse the Placement Agent for all of their out-of-pocket expenses actually
incurred by them in connection with the Placement and that the provisions of
Section 6, and Section 15 hereof shall at all times be effective notwithstanding
such termination.

 

(b) If the Placement Agent elects to terminate this Agreement as provided in
this Section 14, the Company shall be notified promptly by the Placement Agent
by telephone, confirmed by letter.

 

Section 15. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. If either
party shall commence a Proceeding to endorse any provisions of a Transaction
Document, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorney’s fees and other reasonable costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

 

12

 

 

Section 16. Entire Agreement; Miscellaneous. This Agreement (including the
attached Indemnification Provisions) embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings, relating to the subject matter hereof. If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by each of the Placement Agent and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Securities. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or a .pdf format
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or .pdf signature page were an original thereof.

 

Section 17. Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

[Signature page follows]

 

13

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.

 

  LIQTECH INTERNATIONAL, INC.           By: /s/ Lasse Andreassen            
Name: Lasse Andreassen             Title: Chief Executive Officer          
Address for Notice:   LiqTech International, Inc.   c/o LiqTech North America
Inc.   1804 Buerkle Road   White Bear Lake, MN 55110   Attention: Soren Degn  
Facsimile: (651) 773-5850       With a copy to:   Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C.   The Chrysler Center   666 Third Avenue   New York, NY
10017   Attention: Kenneth R. Koch and Jeffrey P. Schultz    Facsimile: (212)
983-3115       Accepted and agreed to as of the date first written above:      
SUNRISE SECURITIES CORP.           By: /s/ Nathan Low             Name: Nathan
Low             Title: President           Address for Notice:   Sunrise
Securities Corp.   600 Lexington Avenue, 23rd Floor   New York, NY 10022  
Facsimile:       With a copy to:   Richardson & Patel LLP   750 Third Avenue  
New York, NY 10017   Attention: David Feldman   Facsimile: (917) 591-6898

 

 

 

 

ADDENDUM A

 

Form of Lock-Up Agreement

Sunrise Securities Corp.

600 Lexington Avenue, 23rd Floor

New York, NY 10022

 

Re: LiqTech International, Inc. Public Offering of Common Stock

 

Dear Sirs:

 

In order to induce Sunrise Securities Corp. (“Sunrise”) to enter in to a certain
Placement Agency Agreement with LiqTech International, Inc., a Nevada
corporation (the “Company”), with respect to the public offering of shares of
the Company’s Common Stock, par value $0.001 per share (“Common Stock”), the
undersigned hereby agrees that for a period (the “lock-up period”) of 180 days
following the date of the final registration statement filed by the Company with
the Securities and Exchange Commission in connection with such public offering
(the “Registration Statement”), the undersigned will not, without the prior
written consent of the Representatives, directly or indirectly, (i) offer, sell,
assign, transfer, pledge, contract to sell, or otherwise dispose of, any shares
of Common Stock or securities convertible into or exercisable or exchangeable
for Common Stock (including, without limitation, shares of Common Stock or any
such securities which may be deemed to be beneficially owned by the undersigned
in accordance with the rules and regulations promulgated under the Securities
Act of 1933, as the same may be amended or supplemented from time to time (such
shares or securities, the “Beneficially Owned Shares”)), (ii) enter into any
swap, hedge or other agreement or arrangement that transfers in whole or in
part, the economic risk of ownership of any Beneficially Owned Shares, Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock, or (iii) engage in any short selling of any Beneficially Owned Shares,
Common Stock or securities convertible into or exercisable or exchangeable for
Common Stock.

 

If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last seventeen (17) days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the lock-up period, the
restrictions imposed by this Agreement shall continue to apply until the
expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

 

Notwithstanding the foregoing, the foregoing restrictions shall not in any event
apply to transfers of shares of Common Stock or Beneficially Owned Shares (i) as
a bona fide gift or gifts or pledge, provided that the undersigned provides
prior written notice of such gift or gifts or pledge to the Representatives and
the donee or donees or pledgee or pledgees (as the case may be) thereof agree to
be bound by the restrictions set forth herein, (ii) either during the
undersigned’s lifetime or on death by will or intestacy to the undersigned’s
immediate family or to a trust, the beneficiaries of which are exclusively the
undersigned and a member or members of the undersigned’s immediate family,
provided that the transferee thereof agrees to be bound by the restrictions set
forth herein, (iii) to the undersigned and/or any member of the immediate family
of the undersigned from or by a grantor retained (or like-kind) annuity trust
which exists as of the date hereof and was established for the direct or
indirect benefit of the undersigned and/or any member of the immediate family of
the undersigned pursuant to the terms of such trust, (iv) if the undersigned is
a corporation, partnership or other business entity (A) to another corporation,
partnership or other business entity that is an affiliate (as defined under
Rule 12b-2 of the Exchange Act) of the undersigned or (B) any distribution or
dividend to equity holders of the undersigned as part of a distribution or
dividend by the undersigned (including upon the liquidation and dissolution of
the undersigned pursuant to a plan of liquidation approved by the undersigned’s
equity holders), or if the undersigned is a trust, to a grantor or beneficiary
of the trust, (v) in the event of a default under a pledge which exists as of
the date hereof as security for a margin or loan account pursuant to the terms
of such account, (vi) pursuant to any 10b5-1 trading plans in effect as of the
date of the Offering and (vii) with the prior written consent of the
Representatives. Any permitted transferee noted in (i), (ii), (iii) and (iv)
above shall execute a duplicate form of this Lock-Up Agreement or execute an
agreement, reasonably satisfactory to the Representatives, pursuant to which
each transferee shall agree to receive and hold such Common Stock or
Beneficially Owned Shares subject to the provisions hereof, and there shall be
no further transfer except in accordance with the provisions hereof. For the
purposes of this paragraph, “immediate family” shall mean spouse, domestic
partner, lineal descendant (including adopted children), father, mother, brother
or sister of the transferor. Furthermore, the undersigned shall be permitted to
exercise of options to purchase shares of Common Stock or receive shares of
Common Stock upon the vesting of equity awards and the related transfer of
shares of Common Stock to the Company (i) deemed to occur upon the cashless
exercise of such options or (ii) for the primary purpose of paying the exercise
price of such options or for paying taxes (including estimated taxes) due as a
result of the exercise of such options or as a result of the vesting of such
shares of Common Stock under such equity awards.

 

 

 

 

In addition, the undersigned hereby waives, from the date hereof until the
expiration of the 180 day period following the date of the Registration
Statement, any and all rights, if any, to request or demand registration
pursuant to the Securities Act of 1933, as amended, of any shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock that are registered in the name of the undersigned or that are
Beneficially Owned Shares. In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or
stop-transfer orders with the transfer agent of the Common Stock with respect to
any shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares.

 

  [Signatory]             By:                 Name:               Title:  

 

 

 

 

ADDENDUM B

 

Sunrise Securities Corp.

600 Lexington Avenue, 23rd Floor

New York, NY 10022

 

Ladies and Gentlemen:

 

1. In connection with our engagement of Sunrise Securities Corp. (the “Placement
Agent” or "Sunrise") as Placement Agent, LiqTech International, Inc. (the
"Company") agrees to indemnify and hold harmless Sunrise and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all pending or threatened
actions, suits, proceedings and investigations in respect thereof and any and
all legal and other costs, expenses and disbursements in giving testimony or
furnishing documents in response to a subpoena or otherwise (including, without
limitation, the costs, expenses and disbursements, as and when incurred, of
investigating, preparing, pursuing or defending any such action, suit,
proceeding or investigation (whether or not in connection with litigation in
which any Indemnified Party is a party (collectively, "Losses"), directly or
indirectly, caused by, relating to, based upon, arising out of, or in connection
with, Sunrise's acting for the Company, including, without limitation, any act
or omission by Sunrise in connection with its acceptance of or the performance
or non-performance of its obligations under the Placement Agency Agreement, any
material breach by the Company of any representation, warranty, covenant or
agreement contained in the Placement Agency Agreement (or in any instrument,
document or agreement relating thereto), or the enforcement by Sunrise of their
rights under the Placement Agency Agreement or these indemnification provisions,
except to the extent that any such Losses are the result of a settlement by an
Indemnified Party effected without the Company's prior written consent (not to
be unreasonably withheld) or are found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily from the gross negligence or willful misconduct of any Indemnified
Party. The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of Sunrise by the Company or
for any other reason, except to the extent that any such liability is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from such Indemnified Party's
gross negligence or willful misconduct.

 

2. These indemnification provisions shall extend to the following persons
(collectively, the "Indemnified Parties"): Sunrise and any sub-placement agent
that the Company and Sunrise consent to in writing, their present and former
affiliated entities, partners, employees, legal counsel, agents and controlling
persons (within the meaning of the federal securities laws), and the officers,
directors, partners, stockholders, members, managers, employees, legal counsel,
agents and controlling persons of any of them. These indemnification provisions
shall be in addition to any liability which the Company may otherwise have to
any Indemnified Party.

 

3. If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from their
respective obligations hereunder. The Company shall provide for the engagement
of one law firm reasonably acceptable to the Indemnified Parties to provide
legal representation to the Indemnified Parties, and the reasonable fees,
expenses and disbursements of such counsel shall be borne by the Company;
provided, however, that any Indemnified Person may retain his or her own legal
counsel if a conflict would exist with such first firm of legal counsel. Any
such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Company and any counsel designated by the
Company, as applicable. The Company shall be liable for any settlement of any
claim against any Indemnified Party made with the prior written consent of the
Company (which consent shall not be unreasonably withheld or delayed). The
Company shall not, without the prior written consent of Sunrise, settle or
compromise any claim, or permit a default or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise or consent (a)
includes, as an unconditional term thereof, the giving by the claimant to all of
the Indemnified Parties of an unconditional release from all liability in
respect of such claim, and (b) does not contain any factual or legal admission
by or with respect to an Indemnified Party or an adverse statement with respect
to the character, professionalism, expertise or reputation of any Indemnified
Party or any action or inaction of any Indemnified Party.

 

 

 

 

4. In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (a) in accordance with the relative benefits received by the
Company and its respective stockholders, subsidiaries and affiliates, on the one
hand, and the Indemnified Party, on the other hand, and (b) if (and only if) the
allocation provided in clause (a) of this sentence is not permitted by
applicable law or by any such court, in such proportion as to reflect not only
the relative benefits, but also the relative fault of the Company, on the one
hand, and the Indemnified Party, on the other hand, in connection with the
statements, acts or omissions which resulted in such Losses as well as any
relevant equitable considerations. No person found liable for a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
also found liable for such fraudulent misrepresentation. The relative benefits
received (or anticipated to be received) by the Company and its respective
stockholders, subsidiaries and affiliates shall be deemed to be equal to the
aggregate consideration payable or receivable by such parties in connection with
the transaction or transactions to which the Placement Agency Agreement relates
relative to the amount of fees actually received by Sunrise in connection with
such transaction or transactions. Notwithstanding the foregoing, in no event
shall the amount contributed by all Indemnified Parties exceed the amount of
fees previously received by Sunrise pursuant to the Placement Agency Agreement.

 

5. Neither termination nor completion of the engagement of Sunrise referred to
above shall effect these indemnification provisions which shall remain operative
and in full force and effect and shall be in addition to any liability that the
Company might otherwise have to any Indemnified Party under the Placement Agency
Agreement or otherwise. The indemnification provisions shall be binding upon the
Company and its respective successors and assigns and shall inure to the benefit
of the Indemnified Parties and their respective successors, assigns, heirs and
personal representatives.

 

These Indemnification Provisions may be executed in any number of counterparts,
each of which shall be deemed an original but all of which when taken together
shall constitute one and the same instrument. Facsimile signatures shall be
deemed originals for all purposes hereunder.

 

The provisions of this agreement shall remain in full force and effect following
the completion or termination of the Placement Agent’s engagement.

 

  LIQTECH INTERNATIONAL, INC.             By: /s/ Soren Degn                
Name: Soren Degn                 Title: Chief Financial Officer            
Accepted and agreed to as of SUNRISE SECURITIES CORP.   the date first written
above:                 By: /s/ Nathan Low                 Name: Nathan Low      
          Title: President  



 

